Appeal by employer and carrier. A recovery has been had in an action against a third party. The Board in computing the number of weeks during which payment of compensation is to be suspended deducted the amount paid the attorney, determining in accordance with Matter of Hobbs v. Dairymen’s League Co-operative Association, Inc. (258 App. Div. 836), that such amount had not been actually collected by the widow. Award affirmed, with costs to the State Industrial Board. Hill, P. J., Bliss, Heffernan and Foster, JJ., concur; Crapser, J., dissents, and votes to reverse the award and remit to the Industrial Board with directions to compute the compensation of the widow without deducting her share of the attorney’s fees in the third-party action.